Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2012 has been entered.

                                               Response to Amendment
Applicant’s arguments filed 09/29/2022 has been entered and carefully considered. Claims 2-4, 6 and 8-18 are currently pending. Claim 19 is newly added. 
                                              
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to 
Claims 2, 6-7, 11 and 12-15 are rejected on the grounds of nonstatutory double patenting as being unpatentable over respective claims 1-3 of U.S. Patent 9,871,643 B2 (Patent publish date January 16, 2018 and US Application 13/577,522, claims 1, 3 and 4) to Maeda et al. Although the claims at issue are not identical, they are not patentably distinct from each other. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Regarding claim 2, of the present application, Maeda et al.  also claims:
A mobile communication system comprising:
a base station device;
a user equipment device configured to perform radio communication with said base station device; and
a relay device configured to relay the radio communication between said base station device and said user equipment device,
wherein said relay device transmits a relay device information indicating that the relay device is a relay device to said base station device,
said base station device receives said relay device information transmitted from said relay device,
wherein said base station device transmits, to said relay device, information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment, and
said relay device receives said information transmitted from said base station device,
said relay device establishes a communication link with one of the base station device and the user equipment device using the information transmitted from the base station device, and
said relay device uses the frequency band indicated in the information to communicate with at least one of the base station device and the user equipment device after establishing the communication link.
Claim 1 of Maeda et al. recites additional limitations and features than that of claim 2 in the present application; that is, claim 1 of Maeda et al. is narrower in scope than claim 2 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 2 of the present application is an obvious variation of claim 1 in Maeda et al. with the only difference being the omission of the additional limitations recited in claim 1 of Maeda et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 2 in the present application are also recited in claim 1 of Maeda et al, and the omission of the additionally recited limitations of claim 1 in Maeda et al. does not change the functions of the limitations recited in claim 2 of the present application since the omitted limitations are directed to said relay device is further configured to perform radio communication with said first user equipment device using a carrier having a different frequency from a frequency of a carrier used by the relay device in radio communication with said base station device; and said base station device is further configured to perform downlink radio communication with said second user equipment device using the same carrier having the same frequency as used in an uplink radio communication from said first user equipment device to said relay device in claim 1 of Maeda et al.
Regarding claim 6, of the present application, Maeda et al. also claims the identical limitations as of claim 1 recites wherein said frequency information is frequency information used in an uplink (Maeda et al. claim 1).
Regarding claim 7, of the present application, Maeda et al. also claims the identical limitations as of claim 1 recites wherein said relay device transmits a relay device information indicating that it is a relay device to said base station device device, and said base station device receives said relay device information transmitted from said relay device (Maeda et al. claim 1).
Regarding claim 11, of the present application, Maeda et al.  also claims:
A base station device that configured to perform radio communication with a user equipment device, comprising:
a controller configured to receive from a relay device, a relay device information indicating the relay device is a relay device and to transmit information to a relay device, said relay device being configured to establish a communication link with at least one of the base station device and the user device using the information and to relay the radio communication between said user equipment device and said base station device using a frequency band indicated in the information, the frequency band also being used by the relay device for communication with at least one of the base station device and the user equipment

Claim 2 of Maeda et al. recites additional limitations and features than that of claim 11 in the present application; that is, Claim 2 of Maeda et al. is narrower in scope than claim 11 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 11 of the present application is an obvious variation of Claim 2 in Maeda et al. with the only difference being the omission of the additional limitations recited in claim 2 of Maeda et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 11 in the present application are also recited in Claim 2 of Maeda et al, and the omission of the additionally recited limitations of Claim 2 in Maeda et al. does not change the functions of the limitations recited in claim 11 of the present application since the omitted limitations are directed to said user equipment device searches for the relay station based on the notified information when the user equipment device makes a determination about whether to communicate with the base station device or the relay device, the notified information including  (a) an information indicating that the radio communication link selected by said user equipment device is a backhaul link (b) information of a frequency band, carrier, or component carrier used in a direct link between the base station device and the user equipment, and (c) information of a frequency band, carrier, or component carrier used in an access link between the relay device and the user equipment device in Claim 2 of Maeda et al. Claims 1, and claim 3 of Maeda et al. also recited the basic limitations of applicant’s claims 1, 11 and 12.

Regarding claim 12, of the present application, Maeda et al.  also claims:
A relay device that configured to relay radio communication between a base station device and a user equipment device, comprising:
a controller configured to transmit a relay device information indicating that the relay device is a relay device and to receive information for said relay device transmitted from said base station device, the information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment, the relay device establishing a communication link with one of the base station device and the user equipment device using the information transmitted from the base station device, and the relay device using the frequency band indicated in the information to communicate with at least one of the base station device and the user equipment.
Claim 1 of Maeda et al. recites additional limitations and features than that of claim 12 in the present application; that is, claim 1 of Maeda et al. is narrower in scope than claim 12 of the present application. Even so, one of ordinary skill in the art at the time of invention would conclude that claim 12 of the present application is an obvious variation of claim 1 in Maeda et al. with the only difference being the omission of the additional limitations recited in claim 1 of Maeda et al. See MPEP 804.II.B.1. "It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Since all of the limitations of claim 12 in the present application are also recited in claim 1 of Maeda et al, and the omission of the additionally recited limitations of claim 1 in Maeda et al. does not change the functions of the limitations recited in claim 12 of the present application since the omitted limitations are directed to said relay device is further configured to perform radio communication with said first user equipment device using a carrier having a different frequency from a frequency of a carrier used by the relay device in radio communication with said base station device; and said base station device is further configured to perform downlink radio communication with said second user equipment device using the same carrier having the same frequency as used in an uplink radio communication from said first user equipment device to said relay device in claim 1 of Maeda et al. 
Regarding claim 13 of the present application, Maeda et al. also claims the identical limitations as of claim 2 recites wherein the information includes an indication to indicate whether the frequency band is for communication between the relay device and the user equipment device or for communication between the base station device and the relay device (Maeda et al., Claim 2).
Regarding claim 14 of the present application, Maeda et al. also claims the identical limitations as of claim 2 recites wherein the information indicates a frequency band and indicates whether the frequency band is for communication between the relay device and a user equipment device (Maeda et al., Claim 2).
Regarding claim 15 of the present application, Maeda et al. also claims the identical limitations as of claim 2 recites wherein the information indicates a frequency band and indicates whether the frequency band is for communication between the relay device and a user equipment device or the base station device (Maeda et al., Claim 2).

                                         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6 and 11-16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. (US 2010/0142417 A1) in view of  Ma et al. (US 2011/0158156 A1) and further in view of Charbit et al. (US 2011/0222428 A1). 
Regarding claim 2, Kim discloses a mobile communication system comprising a base station device(Fig.2 element BS), a user equipment device (Fig.2 element MS, mobile station) configured to perform radio communication with said base station device, and a relay device relaying the radio communication between said base station device and said user equipment device (Paragraph 0049 discloses a relay station relays communication between a BS and a MS. Kim discloses the mechanism of radio communication between the relay station, base station device and mobile station in terms of time slots by using different frequency bands (Fig. 2 and paragraph 0053-0055). Kim doesn’t specifically disclose the mechanism of wherein said relay device transmits, to said base station device, a relay device information indicating that the relay device is a relay device, said base station device receives said relay device information transmitted from said relay device, said base station device transmits, to said relay device, information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment device, said relay device receives said information transmitted from said base station device, said relay device establishes a communication link with one of the base station device and the user equipment device using the information transmitted from the base station device, and said relay device uses the frequency band indicated in the information to communicate with at least one of the base station device and the user equipment device after establishing the communication link. 
In an analogous art, Ma discloses wherein said base station device transmits, to said relay device, information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment device (Paragraph 0095 discloses base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE); said relay device receives said information transmitted from said base station device (Paragraph 0095 discloses base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE); said relay device establishes a communication link with one of the base station device and the user equipment device using the information transmitted from the base station device (Paragraph 0095, paragraphs 0104-0107 disclose the mechanism of a base station (eNB) 302 communicating via a relay station (RN) 304 with a mobile station (UE) 306 in a down link (DL) direction from the base station 302 to the mobile station 306 using an aggregate spectrum.  For a particular time slot T1, on a DL frequency band F1, the relay station 304 can simultaneously receive data from the base station 302 on Carrier R-B.sub.DL, and transmit data to the mobile station 306 on Carrier R-UE.sub.DL), and said relay device uses the frequency band indicated in the information to communicate with at least one of the base station device and the user equipment device after establishing the communication link (Paragraphs 0095 and 0104-0110 disclose base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma). 
The combination of Kim and Ma discloses the mechanism of communication of a relay station with a base station and a UE so inherently combination of both cited art discloses the mechanism of relay device communicates with base station about its identity. 
However Charbit specifically discloses wherein said relay device transmits to said base station device, a relay device information indicating that the relay device is a relay device (Fig. 5 and Paragraphs 0056-0057 disclose as shown, a set up procedure for a communication link between the relay node and a station at a donor cell is initiated at 100.  At this stage the relay node acts as a communication device towards the station of the donor cell. The set up procedure is initiated according to a set up procedure that would be used between the station 20 and communication devices 21 accessing the station directly in FIG. 1.  At this stage the relay node may be in a first mode and receive first information via a broadcasting channel.  The broadcasting can be received on the mid 6 Physical Resource Blocks (PRBs).  The communications link 26 is eventually set up at 102, and the relay node 10 is synchronised with the station 20 of the donor cell 22 based on this information.  This communications link can also be referred to as the backhaul link. At least paragraphs 0071-0072 disclose the relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay.  The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node.  This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant);  said base station device receives said relay device information transmitted from said relay device (Paragraphs 0058-0060 discloses the communication link between the relay node and the base station and the base station is synchronized with the relay node. The information is transmitted/received from the base station and relay link. Synchronization of the relay node with the station and/or vice versa may be maintained based on common reference signals transmitted on the communication link after the setup). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Charbit to the modified system of Ma and Kim to provide an invention which handles communication between the relay node and at least one communication device within the coverage area thereof are handled such that the relay nodes acts as a station of an access system towards said at least one communication device (Abstract, Charbit).

Regarding claim 6, Kim discloses wherein said frequency information is information is frequency information used in an uplink (Fig. 2 and paragraph 0057 disclose at a first time slot t1, the BS transmits a DL signal to the RS in the DL frequency band f1, and/or the RS transmits a relay UL signal to the BS in the UL frequency band f2.  The DL signal transmitted by the BS to the RS can be overheard by the MS.  When the RS transmits the relay UL signal to the BS, the MS can transmit different data or identical data to the BS in the DL frequency band f2 by using resource partitioning or overlapping).

Regarding claim 11, Kim discloses a base station device(Fig.2 element BS) that configured to perform radio communication with a user equipment device (Fig.2 element MS, mobile station, Paragraph 0049 discloses a relay station relays communication between a BS and a MS. Kim discloses the mechanism of radio communication between the relay station, base station device and mobile station in terms of time slots by using different frequency bands (Fig. 2 and paragraph 0053-0055), comprising a controller (Paragraph 0029) a relay device relaying the radio communication between said base station device and said user equipment device (Paragraph 0049 discloses a relay station relays communication between a BS and a MS. Kim discloses the mechanism of radio communication between the relay station, base station device and mobile station in terms of time slots by using different frequency bands (Fig. 2 and paragraph 0053-0055). Kim doesn’t specifically disclose the mechanism of the frequency information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment. 
Kim does not disclose transmit information to a relay device said relay device being configured to establish a communication link with at least one of the base station device and the user device using the information and to relay the radio communication between said user equipment device and said base station device using a frequency band indicated in the information, the frequency band also being used by the relay device for communication with at least one of the base station device and the user equipment device.
In an analogous art, Ma discloses  transmit information to a relay device (paragraph 0095), said relay device being configured to establish a communication link with at least one of the base station device and the user device using the information (paragraph 0095) and to relay the radio communication between said user equipment device and said base station device using a frequency band indicated in the information (Paragraph 0095, paragraphs 0104-0107 disclose the mechanism of a base station (eNB) 302 communicating via a relay station (RN) 304 with a mobile station (UE) 306 in a down link (DL) direction from the base station 302 to the mobile station 306 using an aggregate spectrum.  For a particular time slot T1, on a DL frequency band F1, the relay station 304 can simultaneously receive data from the base station 302 on Carrier R-B.sub.DL, and transmit data to the mobile station 306 on Carrier R-UE.sub.DL), the frequency band also being used by the relay device for communication with at least one of the base station device and the user equipment device (Paragraphs 0095 and 0104-0110 disclose base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma). 
The combination of Kim and Ma don’t disclose receive from a relay device a relay device information indicating that the relay device is a relay device to said base station device.
However Charbit specifically discloses receive from a relay device a relay device information indicating that the relay device is a relay device to said base station device (Fig. 5 and Paragraphs 0056-0057 disclose as shown, a set up procedure for a communication link between the relay node and a station at a donor cell is initiated at 100.  At this stage the relay node acts as a communication device towards the station of the donor cell. The set up procedure is initiated according to a set up procedure that would be used between the station 20 and communication devices 21 accessing the station directly in FIG. 1.  At this stage the relay node may be in a first mode and receive first information via a broadcasting channel.  The broadcasting can be received on the mid 6 Physical Resource Blocks (PRBs).  The communications link 26 is eventually set up at 102, and the relay node 10 is synchronised with the station 20 of the donor cell 22 based on this information.  This communications link can also be referred to as the backhaul link. At least paragraphs 0071-0072 disclose the relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay.  The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node.  This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Charbit to the modified system of Ma and Kim to provide an invention which handles communication between the relay node and at least one communication device within the coverage area thereof are handled such that the relay nodes acts as a station of an access system towards said at least one communication device (Abstract, Charbit).

Regarding claim 12, Kim discloses a relay device (Fig. 2, element relay station) that configured to relay radio communication between a base station device (Fig.2 element BS)  and a user equipment device (Fig.2 element MS, mobile station), comprising a controller (Paragraph 0029). Kim doesn’t specifically disclose the mechanism of the frequency information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment. 
Kim does not disclose receive information for said relay device transmitted from said base station device, the information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment device, said relay device establishes a communication link with one of the base station device and the user equipment device using the information transmitted from the base station device and said relay device uses the frequency band indicated in the information to communicate with at least one of the base station device and the user equipment device after establishing the communication link

In an analogous art, Ma discloses receive information for said relay device transmitted from said base station device, the information indicating a frequency band to be used by the relay device for communication with at least one of the base station device and the user equipment device (Paragraph 0095 discloses base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE), said relay device establishes a communication link with one of the base station device and the user equipment device using the information transmitted from the base station device (Paragraph 0095, paragraphs 0104-0107 disclose the mechanism of a base station (eNB) 302 communicating via a relay station (RN) 304 with a mobile station (UE) 306 in a down link (DL) direction from the base station 302 to the mobile station 306 using an aggregate spectrum.  For a particular time slot T1, on a DL frequency band F1, the relay station 304 can simultaneously receive data from the base station 302 on Carrier R-B.sub.DL, and transmit data to the mobile station 306 on Carrier R-UE.sub.DL), and said relay device uses the frequency band indicated in the information to communicate with at least one of the base station device and the user equipment device after establishing the communication link (Paragraphs 0095 and 0104-0110 disclose base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma). 
The combination of Kim and Ma don’t disclose wherein said relay device transmits a relay device information indicating that the relay device is a relay device to said base station device.

However Charbit specifically discloses wherein said relay device transmits a relay device information indicating that the relay device is a relay device to said base station device (Fig. 5 and (Fig. 5 and Paragraphs 0056-0057 disclose as shown, a set up procedure for a communication link between the relay node and a station at a donor cell is initiated at 100.  At this stage the relay node acts as a communication device towards the station of the donor cell. The set up procedure is initiated according to a set up procedure that would be used between the station 20 and communication devices 21 accessing the station directly in FIG. 1.  At this stage the relay node may be in a first mode and receive first information via a broadcasting channel.  The broadcasting can be received on the mid 6 Physical Resource Blocks (PRBs).  The communications link 26 is eventually set up at 102, and the relay node 10 is synchronised with the station 20 of the donor cell 22 based on this information.  This communications link can also be referred to as the backhaul link. At least paragraphs 0071-0072 disclose the relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay.  The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node.  This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Charbit to the modified system of Ma and Kim to provide an invention which handles communication between the relay node and at least one communication device within the coverage area thereof are handled such that the relay nodes acts as a station of an access system towards said at least one communication device (Abstract, Charbit).

Regarding claim 13, Kim does not disclose the limitations of claim 13. 
In an analogous art, Ma discloses wherein the information includes an indication to indicate whether the frequency band is for communication between the relay device and the user equipment device or for communication between the base station device and the relay device Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma).

Regarding claim 14, Kim does not disclose the limitations of claim 14. 
In an analogous art, Ma discloses wherein the information indicates a frequency band and indicates whether the frequency band is for communication between the relay device and a user equipment device (Paragraph 0095 discloses base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma).

Regarding claim 15, Kim does not disclose the limitations of claim 15. 
In an analogous art, Ma discloses wherein the information indicates whether the frequency band is for communication between the relay device and the user equipment device or the base station device (Paragraph 0095 discloses base station communicates with one or more relation station allocates the carrier locations to be used for carrier from relay station to base station (Carrier R-B), relay station to UE (Carrier R-UE) or from base station to UE (carrier B-UE). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma).

Regarding claim 16, the combination of Kim and Ma don’t disclose the limitations of claim 16. In an analogous art, Charbit discloses wherein said relay device dedicatedly transmits to said base station device, a relay device information indicating that the relay device is a relay device (Fig. 5 and Paragraphs 0056-0057 disclose as shown, a set up procedure for a communication link between the relay node and a station at a donor cell is initiated at 100.  At this stage the relay node acts as a communication device towards the station of the donor cell. The set up procedure is initiated according to a set up procedure that would be used between the station 20 and communication devices 21 accessing the station directly in FIG. 1.  At this stage the relay node may be in a first mode and receive first information via a broadcasting channel.  The broadcasting can be received on the mid 6 Physical Resource Blocks (PRBs).  The communications link 26 is eventually set up at 102, and the relay node 10 is synchronised with the station 20 of the donor cell 22 based on this information.  This communications link can also be referred to as the backhaul link. At least paragraphs 0071-0072 disclose the relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay.  The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node.  This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant);  said base station device dedicatedly receives said relay device information transmitted from said relay device (Paragraphs 0058-0060 discloses the communication link between the relay node and the base station and the base station is synchronized with the relay node. The information is transmitted/received from the base station and relay link. Synchronization of the relay node with the station and/or vice versa may be maintained based on common reference signals transmitted on the communication link after the setup). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Charbit to the modified system of Ma and Kim to provide an invention which handles communication between the relay node and at least one communication device within the coverage area thereof are handled such that the relay nodes acts as a station of an access system towards said at least one communication device (Abstract, Charbit).
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. (US 2010/0142417 A1) in view of Ma et al. and further in view of Charbit et al. and further in view of  Kim et al. (US 2011/0228709 A1, herein after referred as ‘Kim 709').
Regarding claim 3, Kim does not disclose the limitations of claim 3.
In an analogous art, Ma document discloses said base station device transmits frequency information for said relay device to said relay device and said relay device receives said frequency information transmitted from said base station device (Paragraph 0095). 
However Kim, Ma and Charbit do not disclose the mechanism of wherein, in a state where said base station device has an RRC connection with said relay device. 
In an analogous art, Kim 709’ discloses wherein, in a state where said base station device has an RRC connection with said relay device (Paragraph 0050 discloses base station device communicates with relay station in the form of an RRC message, L1/L2 signaling and system information). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Kim 709’ to the modified system of Kim, Ma and Charbit document to provide a method of a relay station efficiently relaying data in a wireless communication system based on TDD (Abstract, Kim 709’).
Regarding claim 4, Kim does not disclose the limitations of claim 4.
In an analogous art, Ma document discloses said base station device transmits frequency information for said relay device to said relay device and said relay device receives said frequency information transmitted from said base station device (Paragraph 0095). 
However Kim and Ma do not disclose the mechanism of wherein, through a dedicated information notification between said base station device and said relay device.
 In an analogous art, Kim 709’ discloses wherein, through a dedicated information notification between said base station device and said relay device (Paragraph 0050 discloses base station device communicates with relay station in the form of an RRC message, L1/L2 signaling and system information). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Kim 709’ to the modified system of Kim, Ma and Charbit to provide a method of a relay station efficiently relaying data in a wireless communication system based on TDD (Abstract, Kim 709’).

Regarding claim 9, However Kim and Ma do not disclose the mechanism of claim 9. 
IN an analogous art, Kim 709’ discloses wherein said RRC connection is established upon a request from said relay device (Paragraph 0050 and Fig. 5 disclose base station device communicates with relay station in the form of an RRC message, L1/L2 signaling and system information). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Kim 709’ to the modified system of Kim, Ma and Charbit to provide a method of a relay station efficiently relaying data in a wireless communication system based on TDD (Abstract, Kim 709’).

Claims 8 and 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. in view of Ma et al. and and further in view of Charbit et al. and further in view of Kim et al. (US 2011/0228709 A1, herein after referred as ‘Kim 709').
Regarding claim 8,  Kim and Ma don’t disclose the limitations of claim 8. In an analogous art, 
Charbit discloses said relay device transmits a relay device information indicating that it is a relay device to said base station device, (Fig. 5 and Paragraphs 0056-0057 disclose as shown, a set up procedure for a communication link between the relay node and a station at a donor cell is initiated at 100.  At this stage the relay node acts as a communication device towards the station of the donor cell. The set up procedure is initiated according to a set up procedure that would be used between the station 20 and communication devices 21 accessing the station directly in FIG. 1.  At this stage the relay node may be in a first mode and receive first information via a broadcasting channel.  The broadcasting can be received on the mid 6 Physical Resource Blocks (PRBs).  The communications link 26 is eventually set up at 102, and the relay node 10 is synchronised with the station 20 of the donor cell 22 based on this information.  This communications link can also be referred to as the backhaul link. At least paragraphs 0071-0072 disclose the relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay.  The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node.  This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant) and said base station device receives said relay device information transmitted from said relay device (Paragraphs 0058-0060 discloses the communication link between the relay node and the base station and the base station is synchronized with the relay node. The information is transmitted/received from the base station and relay link. Synchronization of the relay node with the station and/or vice versa may be maintained based on common reference signals transmitted on the communication link after the setup). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Charbit to the modified system of Ma and Kim to provide an invention which handles communication between the relay node and at least one communication device within the coverage area thereof are handled such that the relay nodes acts as a station of an access system towards said at least one communication device (Abstract, Charbit).
 However Kim, Ma and Charbit do not disclose the mechanism of wherein, in a state where said base station device has an RRC connection with said relay device. 
In an analogous art, Kim 709’ discloses wherein, in a state where said base station device has an RRC connection with said relay device (Paragraph 0050 discloses base station device communicates with relay station in the form of an RRC message, L1/L2 signaling and system information). Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Kim 709’ to the modified system of Kim, Ma and Charbit to provide a method of a relay station efficiently relaying data in a wireless communication system based on TDD (Abstract, Kim 709’).
Regarding claim 10, Kim, Ma and Charbit do not disclose the mechanism of  claim 10.
In an analogous art, Kim 709’ discloses wherein said RRC connection is established upon a request from said relay device (Paragraph 0050 and Fig. 5 disclose base station device communicates with relay station in the form of an RRC message, L1/L2 signaling and system information).
 Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Kim 709’ to the modified system of Kim, Ma and Charbit to provide a method of a relay station efficiently relaying data in a wireless communication system based on TDD (Abstract, Kim 709’).
Claim 17 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. in view of  Ma et al. and further in view of Charbit et al. and further in view of 3GPP TSG RAN WG1 Meeting#59 R1-094477 (Document provided by applicant and listed in previously submitted IDS, pages 1-3, hereinafter referred as 3GPP document).
Regarding claim 17, the combination of Kim, Charbit and Ma does not disclose the mechanism of claim 17. In an analogous art, 3GPP document discloses wherein the relay device and the base station device use a same frequency band when communicating with the user equipment device without time-division multiplexing (Fig. 1, type one relay used for the backhaul link is also used for the access link.
Figure 1 shows an example of Type 1A relay node, The earner Cl is used for both the backhaul and access links. 

    PNG
    media_image1.png
    234
    562
    media_image1.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of 3GPP document to the modified system of Kim, Ma and Charbit to provide a type one relay to disclose the relationship between the frequency band of the backhaul link and access links (Conclusion, 3GPP document).

Claim 18 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. (US 2010/0142417 A1) in view of  Ma et al. (US 2011/0158156 A1) and further in view of Charbit et al. (US 2011/0222428 A1) and further in view of Yui et al. (US 2005/0265495 A1).

Regarding claim 18, the combination of Kim, Ma and Charbit, specifically Ma discloses wherein the radio transmission frequency corresponds to the frequency band indicated by the information transmitted by the base station device (Paragraph 0145 discloses the method involves for a communication link between the base station and a first subset of one or more mobile stations with which the base station is communicating, allocating a second frequency sub-band B DL).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Ma to the system of Kim to provide an approach may extend Long Term Evolution (LTE) bandwidth to greater than that provided by a single carrier, yet maintain full backward compatibility with technologies that predate 4G technology and utilize smaller, single carrier bandwidths (Abstract, Ma). 

The combination of Kim, Ma and Charbit don’t disclose the mechanism of wherein the user equipment device includes: a protocol processor configured to output control data; an application processor configured to output user data; a transmission data buffer configured to store the control data from the protocol processor and the user data from the application processor; an encoder configured to encode at least part of the data stored in the transmission data buffer; a modulator configured to modulate data encoded by the encoder; a frequency converter configured to convert a signal from the modulator into a radio transmission frequency; and an antenna configured to transmit the signal converted into the radio transmission frequency by the frequency converter.
In an analogous art, Yui discloses wherein the user equipment device includes: a protocol processor configured to output control data (Fig. 2, element 6, does the processing of output control data, for reference also see paragraph 0088, control section 650 which outputs the read control signal, phase rotation angle signal, equalizing processing control signal, storage control signal and soft-decision value determination control signal);
 an application processor configured to output user data (Fig. 2, element 6,details of element 6 are disclosed in paragraph 0088, M-ary-modulation-capable equalizing processing apparatus 6 does application processing for outputting data);
 a transmission data buffer configured to store the control data from the protocol processor and the user data from the application processor (Paragraph 0088 discloses an M-ary-modulation-capable equalizing processing apparatus has a received signal storage which stores a received signal that has a plurality of information amounts a (a is a natural number) per symbol and that is converted into a digital baseband signal, and divides the stored received signal into a first signal)
; an encoder configured to encode at least part of the data stored in the transmission data buffer (Fig. 2, paragraph 0130 disclose a channel codec section that performs error detection and error correction on the soft-decision value to output decoded data); 
a modulator configured to modulate data encoded by the encoder (Fig. 2 discloses a receiver, received signal processing system, M-ary-modulation-capable equalizing processing apparatus, and M-ary-modulation-capable equalizing processing method using an 8PSK modulation scheme as a modulation scheme); 
a frequency converter configured to convert a signal from the modulator into a radio transmission frequency (Fig. 2 discloses a received signal processing system has an RF section that downcoverts a high-frequency received signal into an analog baseband signal, an analog/digital converter that converts the analog baseband signal into a digital baseband signal)
and an antenna configured to transmit the signal converted into the radio transmission frequency by the frequency converter (Fig. 2 discloses an antenna).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Yui to the modified system of Kim, Ma and Charbit to provide an M-ary-modulation-capable equalizing processing apparatus, received signal processing system, receiver and M-ary-modulation-capable equalizing processing method enabling reduction in processing amount of the equalizing processing while improving bit error rate characteristics (Abstract, Yui).

Claim 19 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim et al. (US 2010/0142417 A1) in view of  Ma et al. (US 2011/0158156 A1) and further in view of Charbit et al. (US 2011/0222428 A1) and further in view of Raaf et al. (US 2011/0249558 A1).
Regarding claim 19, the combination of Kim, Ma and Charbit don’t disclose the mechanism of claim 19. 
In an analogous art, Raaf discloses wherein the relay device transmits, to the base station device, the relay device information indicating that the relay device is a relay device via a radio resource control (RRC) connection (Paragraphs 0140, 0142, 0153, 0157, 0238 disclose the message formats, may base on messages from the RRC protocol. The RNs 101 can query the eNBs 100 to see if they support relaying using an RRC procedure). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the technique of Raaf to the modified system of Kim, Ma and Charbit to provide a method for dynamically deploying a Network Apparatus may be provided and dynamically deploying network resources may help to balance the actual network needs and the available resources. Or in other words dynamically deploying network resources may help tailoring the network to requests for network resources by users or UEs (Paragraphs 0051-0052).

Response to Arguments
Applicant's arguments filed 09/29/2022  have been fully considered but they are not persuasive. 
Regarding claim 2, applicant argued that the  claimed relay device is more than "uplink packet/information that relay device is transmitting to the base station in uplink signal," as asserted in the Office Action. Instead, the claimed relay device information positively indicates that the relay device is a relay device. Thus, contrary to the assertions in the Office Action, Kim does not disclose or suggest the features for which it was cited. Ma and Charbit do not cure the deficiencies in Kim, and no combination of these references discloses or suggests every feature recited in Claim 2.  Examiner respectfully disagrees. 
Charbit discloses wherein said relay device transmits to said base station device, a relay device information indicating that the relay device is a relay device in Fig. 5 and Paragraphs 0056-0057, a set up procedure for a communication link between the relay node and a station at a donor cell is initiated at 100.  At this stage the relay node acts as a communication device towards the station of the donor cell. The set up procedure is initiated according to a set up procedure that would be used between the station 20 and communication devices 21 accessing the station directly in FIG. 1.  At this stage the relay node may be in a first mode and receive first information via a broadcasting channel.  The broadcasting can be received on the mid 6 Physical Resource Blocks (PRBs).  The communications link 26 is eventually set up at 102, and the relay node 10 is synchronized with the station 20 of the donor cell 22 based on this information.  This communications link can also be referred to as the backhaul link. Paragraph 0060 disclose the relay node also performs transmit and/or receive operations on the backhaul link(s) between UE and the donor cell(s). Hence, the relay node 10 can perform quadruplex relay frame operations for the backhaul link 26 and access link 16. Quadruplex in this content means operation of two duplex links i.e. in total 4 links.
Charbit discloses in paragraphs 0025, 0028, 0031, specifically in 0071-0072, the relay node 10 may then send a relay RACH to donor cell eNB 20 to allow donor cell eNB to synchronise to the relay.  The donor cell eNB may then send a Physical Downlink Control Channel (PDCCH) with RA-RNTI to indicate Downlink Shared Channel (DL-SCH) resource available for the relay node.  This message may include a timing advance (TA) parameter to the relay node to adjust its uplink (UL) frame timing, Cell Radio Network Temporary Identity (C-RNTI) and uplink grant. 
Under broadest reasonable interpretation of “information”, any information transmitted by the relay device to the base station is exclusively used for relay operations and may indicate that the device transmitting that information is relay. Thus Charbit discloses information used by relay to convey relay functions (for example RACH), this information indicates the device relay is a relay as broadly recited in independent claims. 
Kim discloses in Fig. 1, At the first time slot t1, the relay station transmits a signal to the BS in the second frequency band f2. Fig. 2, the relay station transmits a relay UL signal (relay information) to the BS in the UL frequency band f2. Claim requires relay device information, which is broad as relay device information can read on the uplink packet/information that relay device is transmitting to the base station in uplink signal and this will notify the base station about the serving relay device.
Similarly Ma discloses in Fig. 3B, relay device 304 transmit UL signal on carrier R (relay device information) to the base station.   
Thus combination of Kim, Ma and Charbit disclose the mechanism of relay device transmits to said base station device, a relay device information indicating that the relay device is a relay device.
Similar arguments are applied to claims 11 and 12.
Thus rejection of claims 2-4, 6 and 8-19 is maintained under 35 U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2007/0086368 A1) discloses Fig. 12 shows a frame configuration in the multi-hop relay cellular network according to the present invention. The frame includes downlink subframes and uplink subframes configured as illustrated in FIG. 2. Each of two frequency bands is switched between the downlink and the uplink in time. That is, at a given time, an uplink subframe is configured in one of the two frequency bands and a downlink subframe is configured in the other frequency band. In a first time slot 1201, the BS receives a signal from the RS on the BS-RS link in a B1 band 1203 and sends a signal to the MS on the BS-MS link in a B2 band 1205 (Paragraphs 0102-0103). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413